DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The Office Action is in response to the application filed 4/21/2020. 


Claim Rejections - 35 USC § 112
3.	 The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


4.	Claims 1 – 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites “wherein the first and second olfactive notes are contrasting notes.” The instant specification provides a definition of ‘contrasting’ as “contrasting accords in the context of the invention can be defined as accords for which there is no more than one descriptor shared between the two accords.” ([065]). However, the words “can be” are interpreted to mean that this definition of contrasting is optional. Furthermore, there are a variety of methods of determining whether fragrance accords are “contrasting” ([066]-[071]). As such, the term “contrasting” is indefinite as it fails to particularly point out and distinctly claim the subject matter which the applicants regard as the invention. For the purposes of examination, “contrasting” will be interpreted to include any two 
	Claim 2 recites “the third time” in line 1. There is insufficient antecedent basis for this limitation in the claim. If claim 2 is interpreted to be dependent on claim 5, then claim 2 is a duplicate of claim 6. As such, claim 2 will be treated the same as claim 6 for the purposes of examination.

Claim Analysis
5.	Summary of Claim 1:
A perfume composition comprising at least two perfuming accords, 

wherein a first perfume accord of the at least two perfuming accords comprises perfuming compounds dominated by a first olfactive note, 5

wherein a second perfume accord of the at least two perfuming accords comprises perfuming compounds dominated by a second olfactive note, 

wherein the first and second olfactive notes are contrasting notes, 

wherein the first perfume accord is present in the perfume composition in an amount sufficient for the first olfactive note to be perceived by a subject at a 10first time, 

wherein the second perfume accord is present in the perfume composition in an amount sufficient for the second olfactive note to be perceived by a subject at a second time, 

and wherein the perception of the first olfactive note and the second olfactive note 15is at a level sufficient to reduce, prevent, or suppress a reduced perception of the perfume composition by the subject over time.

 
Claim Rejections - 35 USC § 102


6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heltovics et al. (US PG Pub 2003/0087776 A1 as listed on the IDS dated 4/21/2020).
Regarding claim 1, Heltovics et al. teach fragrance compositions comprising a fragrance oil wherein the fragrance oil comprises from about 5% to about 99% by weight of a top note perfume raw material (claims 1 and 5), wherein the top note perfume raw material reads on the “first perfume” as required by the instant claim, wherein the composition of Heltovics et al. comprises 10 wt% or greater of a middle note (claim 8) thereby reading on the “second perfume” as required by the instant claim, and wherein Heltovics et al. teach the composition having top notes character combined with middle/base note characters to uniquely achieve a long lasting fragrance character profile [0010] and further teach that the negative consumer perception of becoming used to a scent can be minimized or prevented as a result of periodic activation resulting in an unexpected perceptible altering in the overall character of the fragrance [0012] thereby reading on the “wherein the perception of the first olfactive note and the second olfactive note is at a level sufficient to reduce, prevent, or suppress a reduced perception of the perfume composition by the subject over time.” 
Regarding claims 2, 5 and 6, Heltovics et al. teach a base note (claim 8) thereby reading on the third perfume accord, the third olfactive note, and the third olfactive note being perceived by the subject a third time.
Regarding claims 3, 4 and 7, Heltovics et al. do not particularly teach the volatility of the perfume raw materials in units of µg/l in air. 

Regarding claims 8 – 10, Heltovics et al. teach about 5% to about 99% by weight of a top note perfume raw material (claims 1 and 5), thereby reading on the range of from 30 to 70 wt% for the first perfume accord as required by the instant claim, and wherein the composition of Heltovics et al. comprises 10 wt% or greater of a middle and base note (claim 8) thereby reading on ranges of 30 to 70 wt% for the second and third perfume accords as required by the instant claim.
Regarding claims 11 – 13, Heltovics et al. teach the ratio of top notes to middle and base notes of 1.2 : 1 to about 1 : 1.2 [0035]; thereby reading on the claimed ratios of the instant claims.
Regarding claims 14-15, Heltovics et al. teach the composition having top notes character combined with middle/base note characters to uniquely achieve a long lasting fragrance character profile [0010] and further teach that the negative consumer perception of becoming used to a scent can be minimized or prevented as a result of periodic activation resulting in an unexpected perceptible altering in the overall character of the fragrance [0012]. Heltovics et al. teach the middle/base notes are detectable for longer after application than the top notes [0004] thereby reading on the  “wherein the perception of the first olfactive note after the second olfactive note” and “wherein the perception of the first olfactive note, the second olfactive note, and third olfactive note is at a level sufficient to reduce, prevent, or suppress a reduced perception of the perfume composition by the subject over time.”  
Regarding claims 16-18, Heltovics et al. teach all of the perfume raw materials (including top, middle and base notes) are encapsulated ([0008], [0045-0046], claim 1) thereby reading on the encapsulated within a matrix material as required by the instant claim. 


Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
8.	Claims 1 – 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 15 of copending Application No. 16/307,929 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the instant claims overlap the scope of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Angel et al. (US PG Pub 2014/0364357 A1).

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763